DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please see below for new grounds of rejection, necessitated by Amendment.
The amendment overcomes the 112(b) rejections. 
(A) The claim recites a generic placeholder, i.e. "unit", and (B) further recites functional language for the above generic placeholder to perform heat exchanging, however, (C) the "two-phase flow heat exchange unit" is modified by sufficient structure, i.e. "having at least one two-phase flow conduction section, the at least one two-phase flow conduction section having multiple independent airtight chambers". Therefore, the claim, as currently amended, obviates the 112(f) interpretation previously set forth in the most recent office action mailed on 09/02/2021.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 2, 4-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over LAI (JP-3197757-U: Machine Translation provided by Examiner) in view of KIM (US9743553B2).

Regarding claim 1, LAI teaches a heat dissipation structure (see fig 8) of handheld device, comprising: a hollow frame body (51”) having a hollow receiving space (52”), an open top end and an open bottom end (hollow frame body 51 has open top and bottom: see fig 9), an inner periphery of the hollow frame body having a connection section (see LAI’s figure 9, annotated by Examiner); at least one two-phase flow heat exchange unit (see element 10” in figure 8: : examiner notes that figure 2 is been used to show the two-phase flow heat exchange unit while the embodiment that the Examiner is mapping out is shown in Figure 9) having at  LAI’s figure 9, annotated by Examiner), an outer periphery of the two-phase flow conduction section having a lip section surrounding the multiple airtight chambers for connecting to the connection section (see LAI’s figure 9, annotated by Examiner), the two-phase flow heat exchange unit being disposed in the hollow receiving space and securely connected with the hollow frame body (see LAI’s figure 9, annotated by Examiner).
LAI does not teach independent airtight chambers arranged side-by-side on a same level.
KIM teaches a heat dissipation structure (see fig 11) of handheld device, comprising: a hollow frame body (see fig 11) having a hollow receiving space, an open top end and an open bottom end (531), and a two-phase flow conduction section (see 530 and 532 which are area of the heating elements) having multiple independent airtight chambers arranged side-by-side on a same level (see 520a and 520b in figure 10).

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat dissipation structure of LAI with the independent airtight chambers arranged side-by-side on a same level, as taught by KIM, since the simple substitution of one known element (independent airtight chambers arranged side-by-side on a same level taught by KIM) for another (multiple airtight chambers arranged side-by-side disclosed by LAI) would have yielded predicable results, namely heat dissipation (see 

    PNG
    media_image1.png
    315
    975
    media_image1.png
    Greyscale

LAI’s figure 9, annotated by Examiner

Regarding claim 2, LAI further teaches the heat dissipation structure of handheld device as claimed in claim 1, wherein the lip section is being connected with the connection section by means of welding, adhesion, engagement, press fit, insertion or buckling (see the lip section is being connected with the connection section by insertion: see LAI’s figure 9, annotated by Examiner).

Regarding claim 4, LAI further teaches the connection section is a channel and the lip section is inserted in the channel to connect with the hollow frame body, (see lip section is inserted in connection section in LAI’s figure 9, annotated by Examiner).   

Regarding claim 5, LAI further teaches the two-phase flow conduction section has an airtight chamber inside (see airtight chambers above and below the electronic components 94 and 95), an inner wall of the airtight chamber having a capillary structure, a working liquid being filled in the airtight chamber (see LAI’s ¶ [0007]). 
Regarding claim 6, LAI as modified teaches the independent airtight chambers are distributed over separate parts of the two-phase flow heat exchange unit (see LAI’s figure 9, annotated by Examiner: see 520a and 520b in KIM’s figure 10), the lip section surrounding the independent airtight chambers (see lip section in LAI’s figure 9, annotated by Examiner: also see LAI’s ¶ [0027]).

Regarding claim 8, LAI further teaches first and second airtight chambers are disposed at opposing ends of the two-phase flow heat exchange unit (see airtight chambers above and below the electronic components 94 and 95: examiner notes that each chamber is on the opposite ends of the two-phase flow heat exchange unit in the horizontal direction: LAI’s figure 9, annotated by Examiner). 
 Regarding claim 9, LAI as modified teaches the two-phase flow heat exchange unit has a first vapor chamber and a second vapor chamber (see first and second chambers above and below the electronic components 94 and 95, LAI’s figure 9, annotated by Examiner), the lip sections of the first and second vapor chambers being connected with each other (see element 11 in figure 7: examiner notes that figure 7 is been used to show the lip sections of both sides where the chambers are placed, while the embodiment that the Examiner is mapping out is shown in Figure 9), the lip sections of the outer peripheries of the first and second vapor 
Regarding claim 10, LAI further teaches the two-phase flow heat exchange unit is a vapor chamber or a flat-plate heat pipe (see LAI’s ¶ [0018]).

Claim 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over LAI (JP-3197757-U: Machine Translation provided by Examiner) in view of KIM (US9743553B2) and (DE-202018107442-U1: Machine Translation provided by Examiner: hereafter DE'442).

 Regarding claim 3, LAI as modified above does not disclose the hollow frame body and the two-phase flow heat exchange unit are made of different materials.
DE'442 teaches heat dissipation structure (see figure 2) comprises a frame (11) and two-phase flow heat exchange section (12), (DE'442 teaches in ¶ [0013] that “wherein the heat exchange section 12 and the frame 11 are made of either the same or different materials, the heat exchange section 12 and the frame 11 consist of one of the following materials or a combination thereof: gold, silver, copper, aluminum, titanium, titanium alloy.”) 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to select different materials for the hollow frame body and the two-phase flow heat exchange, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07. Additionally, selecting different materials for the hollow insufficient structural strength caused by the conventional center frame structure being made of materials that have only high thermal conductivity but not high structural strength. The main structure of the midframe is made of a material with higher structural strength, such as aluminum. B. stainless steel, titanium, aluminum or aluminum alloy, then the main body is integrally bonded with a material with better thermal conductivity to form a center frame having an airtight chamber with heat dissipation effect, or the heat exchange member is integrally bonded with the center frame to overcome the disadvantages of low To minimize rigidity and poor heat dissipation efficiency of traditional midframe.” (see ¶[0023]). It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention select different materials for the hollow frame body and the two-phase flow heat exchange since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).

Regarding claim 7, LAI as modified above does not disclose wherein each of the hollow frame body and the two-phase flow heat exchange unit arc made of comprise a material selected from a group consisting of copper, aluminum, stainless steel, ceramic, commercial pure titanium, titanium alloy, copper alloy and aluminum alloy.
DE'442 teaches heat dissipation structure (see figure 2) comprises a frame (11) and two-phase flow heat exchange section (12), (DE'442 teaches in ¶ [0013] that “wherein the heat exchange section 12 and the frame 11 are made of either the same or different materials, the heat exchange section 12 and the frame 11 consist of one of the following materials or a combination thereof: gold, silver, copper, aluminum, titanium, titanium alloy.”) 
it would have been obvious to one having ordinary skill in the art at the time the invention was made to select different materials for the hollow frame body and the two-phase flow heat exchange, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07. Additionally, selecting different materials for the hollow frame body and the two-phase flow heat exchange is a result effective variable, as recognized by DE'442, which teaches “insufficient structural strength caused by the conventional center frame structure being made of materials that have only high thermal conductivity but not high structural strength. The main structure of the midframe is made of a material with higher structural strength, such as aluminum. B. stainless steel, titanium, aluminum or aluminum alloy, then the main body is integrally bonded with a material with better thermal conductivity to form a center frame having an airtight chamber with heat dissipation effect, or the heat exchange member is integrally bonded with the center frame to overcome the disadvantages of low To minimize rigidity and poor heat dissipation efficiency of traditional midframe.” (see ¶[0023]). It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention select different materials for the hollow frame body and the two-phase flow heat exchange since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685.  The examiner can normally be reached on 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (571)270-7625 can be reached on 7:30AM~5:30PM, M-Th (E.S.T.). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/KHALED AHMED ALI AL SAMIRI/
Examiner, Art Unit 3763        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763